Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant, Craig Althen on 03/22/2022.

The claims in the application has been amended as follows: 
In claim 1, line 6, the limitation “a radially disposed link, with said links having” has been amended to read -- a corresponding radially disposed link, with each said radially disposed link having --.
In claim 1, lines 7-8, the limitation “at the connecting points to both said chain and to said chocks” has been amended to read -- at connecting points to both said drive-chain and to said corresponding chocks --.
In claim 1, line 9, the limitation “said sheaves” has been amended to read -- said smooth-faced conical pulley sheaves --.
In claim 1, line 10-11, the limitation “said smooth-faced pulley sheaves” has been amended to read -- said smooth-faced conical pulley sheaves --.
In claim 1, line 12-13, the limitation “said sheaves to said drive-chain via said radial links” has been amended to read -- said smooth-faced conical pulley sheaves to said drive-chain via said radially disposed links --.
In claim 2, line 2-3, the limitation “about the extremities of said lateral faces” has been amended to read -- about extremities of said lateral faces --.
In claim 2, line 4, the limitation “said conical sheaves” has been amended to read -- said smooth-faced conical pulley sheaves --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-2 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest a closed loop with the specific structure recited within independent claim 1. A closed loop comprising: a drive-chain, a plurality of wedge-shaped chocks connected to the drive-chain, and a plurality of radially disposed links; each radially disposed link connected to the drive-chain and a corresponding wedge-shaped chock such that each radially disposed link can pivot forward and backward in a longitudinal direction at the connecting points to both the drive-chain and the corresponding wedge-shaped chock; wherein, each wedge-shaped chocks are dimensioned/ 
Clopet et al. (U.S. PGPUB 2019/0383365A1) appears to be the closest related prior art to applicant’s claimed invention. Where Clopet et al. propose (Figures 1-9) a closed loop (transmission link 2) for transferring rotational power between smooth-faced conical pulley sheaves (conical flanges 31, 32, 41 and 42 of the wheels 3 and 4); said closed loop (transmission link 2) comprising a flexible free-floating drive-chain (second chain links 212) having a plurality of peripherally arranged wedge-shaped chocks (first chain links 210); each chock (first chain links 210) connected to said drive-chain (second chain links 212) with a corresponding radially disposed link (engagement rods 2120); each radially disposed link (engagement rods 2120) having forwards and backwards longitudinal pivoting capability at connecting points (receiving slots 2110) to said corresponding chocks (first chain links 210); the chocks (first chain links 210) having dimensional and angular compatibility with said smooth-faced conical pulley sheaves (conical flanges 31, 32, 41 and 42) to provide a locking action when centripetally forced into and between said smooth-faced conical pulley sheaves (conical flanges 31, 32, 41 and 42); whereby said locking action allows said chocks (first chain links 210) to transmit power between said smooth-faced conical pulley sheaves (conical flanges 31, 32, 41 and 42) and said drive-chain (second chain links 212) via said radially disposed links (engagement rods 2120). However, the radially disposed link (engagement rods 2120) in the closed loop (transmission link 2) taught by Clopet et al. does not have the capability to longitudinally pivot forwardly/ backwardly at the connecting points to the drive-chain (second chain links 212) as required by claim 1 limitations. Furthermore, all the other pertinent prior art identified by the examiner, fail to cure the 
Accordingly, the closed loop claimed by the applicant within claims 1-2, is determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                         /MICHAEL R MANSEN/                                                                                 Supervisory Patent Examiner, Art Unit 3654